Case 0:20-cv-60416-RS Document 1-49 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 47
     Case 0:20-cv-60416-RS Document 1-49 Entered on FLSD Docket 02/26/2020 Page 2 of 3




Microsoft Office 365 and Proofpoint
Securing Your Investment in Cloud Collaboration

If your organization is like most, migrating to Microsoft Office 365 is on your 12- or 24-month roadmap. Outside of questions around core
functionality, the most common inquiries about the service are around data protection and service availability, including topics such as access
control, data at rest encryption, disaster recovery and compliance readiness to name a few.

As a prospective customer of Office 365, exhaustive due diligence in three key areas is required, including:

    »»   Data center security & compliance: physical, logical and data security precautions taken by Microsoft

    »»   Secure and compliant data flow: protection against advanced threats and targeted attacks—both of which are primary sources of
         data loss and breach

    »»   Email service availability: an insurance policy against outages that ensures around-the-clock access to business critical email



                                        Data Center                                         Data Flow
                                         Security &                                         Security &
                                        Compliance                                         Compliance




                                                                 Succesful
                     Collaboration                                                                               Email
                                                                Oﬃce 365
                       Services                                                                                Availability
                                                              Implementation




Data Center & Infrastructure Protection
and Procedures
Microsoft has taken exhaustive precautions to ensure that                    Proofpoint Provides Complete Protection for your Office
data center security and compliance requirements are met. As                 365 Deployment
discussed in its Office 365 Trust Center, its datacenters are
purpose-built to earn your trust and assure you that security,               »»   Provides complete protection against advanced threats with URL
                                                                                  Defense Service and Attachment Defense Service
privacy, compliance and operations are top of mind.
                                                                             »»   Ensures around-the-clock availability of mission critical email
                                                                                  with Enterprise Continuity
How Proofpoint Extends Office 365 for
                                                                             »»   Ensures complete control and visibility into message flow
Advanced Protection & Guaranteed
Email Availability
Proofpoint extends Office 365’s secure data centers with
its industry-leading suite of products including Proofpoint
Enterprise Protection, Targeted Attack Protection and Email Continuity.
       Case 0:20-cv-60416-RS Document 1-49 Entered on FLSD Docket 02/26/2020 Page 3 of 3
                                               Whitepaper | Securing Your Investment in Cloud Collaboration                                                                                2


Here’s how Proofpoint can help:

 Advanced threat protection                              Proofpoint Targeted Attack Protection provides exhaustive protection against zero-day and
                                                         polymorphic threats attempting to penetrate your perimeter through email. Microsoft ensures that
                                                         its datacenters are kept secure, and Proofpoint ensures that the data flowing through the service
                                                         and into your environment is kept free of breach-causing sophisticated malware that often goes
                                                         undetected.

                                                         It extends Office 365 with:

                                                                »»     URL re-writing

                                                                »»     Static and dynamic analysis for URLs and attachments

                                                                »»     Granular visibility into who clicked what, and where the click happened
 Email continuity                                        Proofpoint Enterprise Continuity ensures around-the-clock availability of email flowing into
                                                         your Office 365 environment. In the event of any sort of outage—be it on Microsoft’s side or an
                                                         authentication issue on yours—email can be readily accessed directly within Microsoft Outlook.

                                                         It extends Office 365 with:

                                                                »»     30-day rolling inbox

                                                                »»     Always-on email continuity

                                                                »»     Automated system restoration flushes messages back into Office 365 upon recovery

                                                                »»     Simple Outlook integration
 Granular administrative control                         Proofpoint Enterprise Protection provides a rich set of policy options to enable fine-tuning of
                                                         routing, handling and security rules. From administrator-level customization of policies based
                                                         on users, groups, or domains to end-user self-service to adjust receiving preferences, Proofpoint
                                                         enables security and flexibility.

                                                         It extends Office 365 with:

                                                                »»     SmartSearch technology enables rapid message tracing and tracking for remediation

                                                                »»     Administrator filter customization ensures that all filter policies can be customized at a
                                                                       global, group, or user level—with full integration with Office 365’s directory services

                                                                »»     Powerful message routing built on top of the commercial version of Sendmail, the world’s
                                                                       most widely used MTA

The Proofpoint Security and Compliance Suite helps organizations to accelerate adoption of Office 365, stop phishing attacks and comply
with global regulations. Our solutions provide the additional layer of advanced threat protection, compliance and eDiscovery functionality to
enable organizations of all sizes to take full advantage of the benefits of Office 365.




About Proofpoint
Proofpoint Inc. (NASDAQ:PFPT) is a leading security-as-a-service provider that focuses on cloud-based solutions for threat protection, compliance, archiving & governance,
and secure communications. Organizations around the world depend on Proofpoint’s expertise, patented technologies and on-demand delivery system to protect against
phishing, malware and spam, safeguard privacy, encrypt sensitive information, and archive and govern messages and critical enterprise information.

©Proofpoint, Inc. Proofpoint is a trademark of Proofpoint, Inc. in the United States and other countries. All other trademarks contained herein are property of their respective owners.


892 Ross Drive               1.408.517.4710
Sunnyvale, CA 94089          www.proofpoint.com
